Citation Nr: 1521341	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from May 1987 to May 1996 with periods of active duty for training and inactive duty training from May 1988 to May 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination issued by the VA Atlanta Regional Loan Center in Atlanta, Georgia.  The VA Regional Office (RO) in Montgomery, Alabama, currently has jurisdiction over the claims file.

The appellant testified at a videoconference Board hearing held in April 2014 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The Board's review includes the electronic and paper records.


FINDINGS OF FACT

1.  The appellant served in the United States Army Reserve from May 1987 to May 1996, received an honorable discharge, and was not discharged because of a service-connected disability. 

2.  The appellant did not receive any active duty or inactive duty points during her periods of Reserve service from May 16, 1987, to May 15, 1988, and from May 16, 1991, to May 15, 1996.

3.  The appellant only has three years of Reserve service in which she received active duty and inactive duty points.
 
4.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. 
§§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  In particular, the claim hinges on the application of the law to evidence that is already in the file.  

The June 1996 chronological statement of retirement points only shows service thru May 15, 1995.  A May 1996 statement from the U.S. Army Reserve Personnel Center reflects that the appellant was discharged in May 1996.  The appellant testified that she had no active duty for training or inactive duty training during the period from May 1995 to May 1996.  Hearing transcript, pages 4-5.  Therefore, no further development as to obtain additional information showing retirement, active duty, and inactive duty points for the period from May 16, 1995 to May 15, 1996.  Moreover, even if the appellant had active duty and inactive duty points for the period from May 16, 1995 to May 15, 1996, as explained below, she still would have less than six years of Reserve service in which she received active duty and inactive duty points.

No amount of additional evidentiary development would change the outcome of this case; therefore no VCAA notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

      Governing law and regulations

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. 
§ 3701(b).  In this case, the appellant did not have active duty service and does not meet the basic eligibility requirements under 38 U.S.C.A. § 3701(b)(4). 

As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected  Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A) . 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B) .

      Analysis

The record reflects that, in August 2012, the appellant's request for a certificate of eligibility for loan guaranty benefits was denied because she did not have the minimum six years of service required for eligibility to receive such a certificate.

As noted above, the appellant served in the U.S. Army Reserve from May 1987 to May 1996.  The appellant's May 1996 discharge orders reflect that she received an honorable discharge upon expiration of the term of obligated service.  Thus, the evidence does not show that the appellant was discharged for a service-connected disability. 

The Board notes that the appellant contends that she did indeed complete six years of service with the Army Reserve, thereby fulfilling the required six years of service.  However, in order for a year of service to be credited toward the six-year service requirement, at least one active duty or inactive duty point is required during each year in order to be credited as service. 

Membership points may be earned by reservists or members of the National Guard for being on the rolls whether the member participates in drill or not.  Years in which only membership points are earned do not count towards meeting the six-year service requirement. 

In this case, the June 1996 chronological statement of retirement points shows that the appellant received active duty or inactive duty points during each year from May 16, 1988, to May 15, 1991.  The June 1996 chronological statement of retirement points reflects that during each year from May 16, 1987, to May 15, 1988, and from May 16, 1991, to May 15, 1995, only membership points are shown, and there is no evidence that the appellant drilled or trained during those years.  While the appellant was discharged on May 15, 1996, and the June 1996 chronological statement of retirement points does not address active duty, inactive duty, and membership points during the year between May 16, 1995, to May 15, 1995, the appellant testified that she had no active duty for training or inactive duty training during the period from May 1995 to May 1996.  Hearing transcript, pages 4-5.  Therefore, as a matter of law, the years from May 16, 1987, to May 15, 1988, and from May 16, 1991, to May 15, 1995, are not creditable towards the minimum service requirements for the home loan benefit.  Thus, even though the appellant completed six years of Reserve service, several of those years do not qualify as creditable years for home loan benefits purposes.  Moreover, even if she had active duty or inactive duty points during the year between May 16, 1995, to May 15, 1996, she still would not have the six years of minimum service requirements for the home loan benefit. 

Accordingly, the appellant's service does not qualify her for "veteran" status, and she does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  While the Board recognizes that the appellant was previously granted such a loan in July 2003, the Board concurs with the agency of original jurisdiction in this matter, in that such a loan should not have been authorized at that time.  Thus, the appellant is not eligible to receive a certificate of eligibility for loan guaranty benefits. 

The Board notes the appellant's testimony that she stopped participating in active duty for training and inactive duty training due to a difficult pregnancy.  Hearing transcript, page 2.  Nonetheless, in the absence of being discharged for a service-connected disability, the issue in this case is the number of years in which the appellant had creditable service due to having active duty and inactive duty points and not the reason for the years in which she did not have active duty and inactive duty points.

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan guaranty benefits.  Thus, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis, 6 Vet. App. 426 .


ORDER

Entitlement to VA home loan guaranty benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


